Citation Nr: 1313927	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for cervical spine arthritis from February 9, 2009.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine arthritis.  

3.  Entitlement to a rating in excess of 10 percent for cervical spine arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from December 1978 to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of entitlement to service connection for migraine headaches, posttraumatic stress disorder, and a left elbow disability, and the issues of entitlement to increased ratings for right and left lower extremity peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  



REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.  

At his July 2011 Board hearing, the Veteran reported that his lumbar and cervical spine arthritis had continued to worsen since his last VA examination.  He also reported that he received periodic treatment for both disabilities at the VA Medical Center, to include physical therapy.  A review of the record shows that the Veteran was last afforded a VA examination for his spine in February 2009.  The most recent VA Medical Center treatment note of record is from November 2009.

Therefore, as the Veteran has reported that his lumbar and cervical spine arthritis have worsened, the Board finds that the Veteran should be schedule for a new VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar and cervical spine arthritis.  Additionally, current VA treatment records should be obtained before a decision is rendered with regard to these issues.  

With regard to the issue of restoration of a 20 percent disability rating for cervical spine arthritis, where the reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or a discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e) (2012).

A review of the record shows that the Veteran was never provided with a rating decision proposing to reduce his disability rating for cervical spine arthritis.  Rather, the Veteran's disability was simply reduced in the March 2009 rating decision based on improvement shown in a February 2009 VA examination.  However, the Board notes that it is unclear as to whether reduction will actually result in a reduction of compensation payments currently being made.  Prior to the reduction, the Veteran's combined disability rating, to include bilateral factor, was 70 percent and that subsequent to the reduction, the Veteran's combined disability rating, to include bilateral factor, remained at 70 percent.  However, that does not take into consideration any potential increased disability rating for lumbar spine arthritis that may be granted on appeal.  If an increased disability rating for lumbar spine arthritis is found to be warranted, then the reduction of the Veteran's cervical spine arthritis disability rating may result in a reduction of compensation benefits being paid.  In that case, the Veteran would be entitled to all the reduction due process requirements as outlined in 38 C.F.R. § 3.105(e).  

Therefore, the Board finds that the issue of restoration of a 20 percent disability rating for cervical spine arthritis is inexplicably intertwined with whether the issue of entitlement to an increased disability rating for lumbar spine arthritis is granted.  Therefore, this issue cannot be adjudicated at this time.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following action:

1. Obtain any VA Medical Center treatment records dated since November 2009.

2. Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's cervical and lumbar spine arthritis.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide range of motion measurements in degrees, and should state whether there is any additional loss of function due to pain on motion, weakness, fatigability, incoordination, or excess motion.  

3. Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

